The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not show a coated paper or paperboard having a substrate and a coating on the substrate outer surface, the coating including water-soluble polymer binder and pigment, the coating being latex-free and including a crosslinker in an amount claimed (claim 215). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.



/MARK HALPERN/Primary Examiner, Art Unit 1748